

VOTING AGREEMENT
 


THIS VOTING AGREEMENT (“Agreement”) is made this 19th day of January, 2007 by
and among THOMAS P. ROSATO (“Rosato”), GERARD J. GALLAGHER (“Gallagher” and
together with Rosato the “Target Group”), C. THOMAS MCMILLEN (“McMillen”),
HARVEY L. WEISS (“Weiss” and together with McMillen the “Founders Group”) and
FORTRESS AMERICA ACQUISITION CORPORATION, a Delaware corporation (“FAAC”).


RECITALS:


R-1. The members of the Target Group were all of the members of VTC, LLC, a
Maryland limited liability company (“VTC”), and Vortech, LLC, a Maryland limited
liability company (“Vortech”).


R-2. The members of the Founders Group are shareholders of FAAC and own
beneficially and of record shares of common stock of FAAC, par value $0.0001 per
share ("Common Stock"), as set forth opposite each of their names on Exhibit A.


R-3. Pursuant to the terms of that certain Second Amended and Restated
Membership Interest Purchase Agreement dated July 31, 2006, (the “Membership
Interest Purchase Agreement”) FAAC acquired all of the Target Group’s membership
interests in each of VTC and Vortech effective as of the date hereof (the
“Acquisition Transaction”).


R-4. In connection with the Acquisition Transaction and pursuant to the
Membership Interest Purchase Agreement, the members of the Target Group have
received as of the date hereof and own beneficially of record (subject to
certain escrows and a Lock Up Agreement all as described in the Membership
Interest Purchase Agreement) Common Stock as set forth opposite each of their
names on Exhibit A.


R-5. As a condition to the consummation of the Acquisition Transaction, the
members of the Target Group and the Founders Group (collectively the
“Stockholders”) have agreed to enter into this Agreement for the purpose of
voting their respective shares of Common Stock (all such shares and any shares
of which ownership of record of the power to vote is hereafter acquired by any
of the Stockholders, whether by purchase, conversion or exercise, prior to the
termination of this agreement being hereinafter referred to as the “Shares”).


R-6. Capitalized terms used but not defined in this Agreement shall have the
meanings ascribed to them in the Membership Interest Purchase Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants set forth herein and in the Membership Interest Purchase
Agreement, and intending to be legally bound hereby, the parties hereto hereby
agree as follows.
 

1

--------------------------------------------------------------------------------





 
ARTICLE I
DIRECTORS AND OFFICERS
 
1.1 Voting of Shares. Subject to Section 3.11 below, each Stockholder will vote
such Stockholder’s Shares in support of Director Designees (as defined below)
and otherwise pursuant to the provisions of this Section 1.1:
 
(a) Board Size and Structure. The board of directors of FAAC (the “Board”) will
consist of nine members, consisting of three classes of three members each.
Members of the first class will stand for election in 2007 and every three years
thereafter (the “Class A Directors”), members of the second class will stand for
election in 2008 and every three years thereafter (the “Class B Directors”), and
members of the third class will stand for election in 2009 and every three years
thereafter (the “Class C Directors”).
 
(b) Designation Rights.
 
(i) The members of the Target Group will have the right to jointly propose to
the Board (or appropriate nominating committee thereof), and to otherwise
propose for nomination in accordance with FAAC’s governing documents, four
designees as members of the Board (each a “Target Group Designee”), provided
that at least two of the Target Group Designees constitute "independent
directors" within the meaning of the Nasdaq rules and further provided that at
least one such “independent director” is approved by members of the Board other
than the Target Group Designees. Each of the three classes of the Board will
include at least one Target Group Designee.
 
(ii) The members of the Board other than the Target Group Designees will have
the right to designate members of the Board not designated by the members of the
Target Group pursuant to subclause (i) above (each an “At Large Designee”),
provided that at least three At Large Designees are “independent directors”
within the meaning of the Nasdaq rules and further provided that at least one
such “independent director” is approved by the members of the Target Group (in
their capacities as Stockholders), which approval may not be unreasonably
withheld or delayed.
 
(c) Initial Board Composition. The members of the Board immediately following
the execution and delivery of this Agreement will be:
 

 
Class A Directors
Gerard J. Gallagher
David J. Mitchell
__________________
 
Class B Directors
Harvey L. Weiss
Donald L. Nickles
___________________
 
Class C Directors
Thomas P. Rosato
C. Thomas McMillan
__________________

(1) A Target Group Designee.
(2) An At Large Designee.
 

2

--------------------------------------------------------------------------------





 
(d) Neither the Stockholders, nor any of the officers, directors, stockholders,
members, managers, partners, employees or agents of any Stockholder, makes any
representation or warranty as to the fitness or competence of any Target Group
Designee or At Large Designee (collectively the “Director Designees”) to serve
on the Board by virtue of such party's execution of this Agreement or by the act
of such party in designating or voting for such Director Designee pursuant to
this Agreement.
 
(e) Any Director Designee may be removed from the Board in the manner allowed by
law and FAAC’s governing documents except that (i) the members of the Target
Group will not vote their Shares for the removal of an At Large Designee absent
the written approval of the members of the Founders Group and (ii) the members
of the Founders Group will not vote their Shares for removal of a Target Group
Designee absent the written approval of the members of the Target Group.
 
1.2 Board Observation Rights. To the extent applicable and appropriate, each
Stockholder will vote such Stockholder’s Shares in favor of any proposal by the
Board or the FAAC shareholders at large to grant board observation rights to
either or both of C. Thomas McMillen and/or Harvey L. Weiss in the event that
neither C. Thomas McMillen or Harvey L. Weiss are then directors of FAAC.
 
1.3 Vote in Favor of Certain Officers. To the extent applicable and appropriate,
each Stockholder will vote such Stockholder’s Shares in favor of the following
individuals to hold the following corporate offices:
 

 
Harvey L. Weiss
Chairman of the Board of Directors
 
C. Thomas McMillen
Vice Chairman of the Board of Directors
 
Thomas P. Rosato
Chief Executive Officer
 
Gerard J. Gallagher
President / Chief Operating Officer
     

1.4 Obligations of FAAC. FAAC shall take all necessary and desirable actions
within its control (a) to provide for the Board to be comprised of nine members
and to enable the election of the Director Designees to the Board in accordance
with this Agreement, (b) to enable the appointment of those individuals
referenced in Section 1.3 to the offices indicated in Section 1.3 and (c) to
cause and permit C. Thomas McMillen and/or Harvey L. Weiss to serve as an
advisor to the Board of Directors and to attend and observe meetings of the
Board pursuant to Section 1.4.
 
1.5 Term of Agreement. This Agreement shall terminate immediately following the
election or re-election of directors at the annual meeting of FAAC that will be
held in 2008.
 
1.6 Obligations as Director and/or Officer. Nothing in this Agreement shall be
deemed to limit or restrict any director or officer of FAAC from acting in his
or her capacity as such director or officer or from exercising his or her
fiduciary duties and responsibilities, it being agreed and understood that this
Agreement shall apply to each Stockholder solely in his or her capacity as a
stockholder of FAAC and shall not apply to his or her actions, judgments or
decisions as a director or officer of FAAC if he or she is such a director or
officer.
 

3

--------------------------------------------------------------------------------





 
ARTICLE II
REPRESENTATIONS AND WARRANTIES;
COVENANTS OF THE STOCKHOLDERS
 
Each Stockholder hereby severally represents warrants and covenants as follows
for himself, herself or itself, but for no other Person:
 
2.1 Authorization. Such Stockholder has full legal capacity and authority to
enter into this Agreement and to carry out such Stockholder's obligations
hereunder. This Agreement has been duly executed and delivered by such
Stockholder, and (assuming due authorization, execution and delivery by FAAC and
the other Stockholders) this Agreement constitutes a legal, valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms.
 
2.2 No Conflict; Required Filings and Consents.
 
(a) The execution and delivery of this Agreement by such Stockholder does not,
and the performance of this Agreement by such Stockholder will not,
 
(i) to the extent applicable, conflict with or violate any provision of the
certificate or articles of organization or operating agreement the Stockholder;
 
(ii) to the extent applicable, result in the creation of, or require the
creation of, any Lien upon any (A) equity interest or (B) property of the
Stockholder;
 
(iii) result in (A) the termination, cancellation, modification, amendment,
violation, or renegotiation of any contract, agreement, indenture, instrument,
or commitment, or (B) the acceleration or forfeiture of any term of payment;
 
(iv) give any Person the right to (A) terminate, cancel, modify, amend, vary, or
renegotiate any contract, agreement, indenture, instrument, or commitment, or
(B) to accelerate or forfeit any term of payment; or
 
(v) violate any Law applicable to the Stockholder or by which such Stockholder’s
properties are bound or affected.
 
(b) The execution and delivery of this Agreement by such Stockholder does not,
and the performance of this Agreement by such Stockholder will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental or regulatory authority, domestic or foreign, except (i)
for applicable requirements, if any, of the Exchange Act, and (ii) where the
failure to obtain such consents, approvals, authorizations or permits, or to
make such filings or notifications, would not prevent or materially delay the
performance by such Stockholder of such Stockholder's obligations under this
Agreement.
 
2.4 Title to Shares. Such Stockholder is the legal and beneficial owner of its
Shares, or will be the legal and beneficial owner of the Shares that such
Stockholder will receive as a result of the Acquisition Transaction, free and
clear of all liens and other encumbrances except certain restrictions upon the
transfer of such Shares.
 

4

--------------------------------------------------------------------------------





 
ARTICLE III
GENERAL PROVISIONS
 
3.1 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by overnight courier service, by
telecopy, or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other addresses as shall be specified by notice given in accordance with this
Section 3.1):
 

 
(a) If to FAAC:
Fortress America Acquisition Corporation
   
Attn: Harvey L. Weiss, Chairman of the Board
   
4100 North Fairfax Drive
   
Suite 1150
   
Arlington, Virginia 22203
   
Fax:
       
With a copy to:
James J. Maiwurm
   
Squire, Sanders & Dempsey L.L.P.
   
8000 Towers Crescent Drive, Suite 1400
   
Tysons Corner, VA 22182-2700
   
Fax: (703) 720-7801
      (b) If to any Stockholder, to the address set forth opposite his, her or
its name on Exhibit A. 

 
3.2 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
3.3 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.
 
3.4 Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes all prior agreements and undertakings, both written and
oral, between the parties, or any of them, with respect to the subject matter
hereof. This Agreement may not be amended or modified except in an instrument in
writing signed by, or on behalf of, the parties hereto.
 
3.5 Specific Performance. The parties hereto agree that irreparable damage would
occur in the event that any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or in equity.
 

5

--------------------------------------------------------------------------------





 
3.6 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed in that State.
 
3.7 Disputes. All actions and proceedings arising out of or relating to this
Agreement shall be heard and determined exclusively in any state or federal
court in Delaware.
 
3.8 No Waiver. No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
3.9 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
 
3.10 Waiver of Jury Trial. Each of the parties hereto irrevocably and
unconditionally waives all right to trial by jury in any action, proceeding or
counterclaim (whether based in contract, tort or otherwise) arising out of or
relating to this Agreement or the Actions of the parties hereto in the
negotiation, administration, performance and enforcement thereof.
 
3.11 Shares subject to General Indemnity Escrow Agreement. Notwithstanding
anything to the contrary contained in this Agreement, the undersigned
acknowledge and agree that pursuant to the terms of the Membership Interest
Purchase Agreement, certain of the Common Stock received by Rosato and Gallagher
respectively have been deposited in either (i) a General Indemnity Escrow the
“General Indemnity Escrow”) under the terms of a General Indemnity Escrow
Agreement dated as of the date hereof, or (ii) a Balance Sheet Escrow (the
“Balance Sheet Escrow”) pursuant to the terms of Balance Sheet Escrow Agreement
dated as of the date hereof. The undersigned further acknowledge and agree that
this Agreement shall not apply to any Common Shares owned by either Rosato or
Gallagher that are then held in either the General Indemnity Escrow or Balance
Sheet Escrow and that this Agreement shall only apply to those Common Shares
after the Common Shares are released to Rosato, or Gallagher as the case may be
from the General Indemnity Escrow or the Balance Sheet Escrow as applicable.
 

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

 
FORTRESS AMERICA ACQUISITION CORPORATION,
 
a Delaware corporation
         
By:/s/ Harvey L. Weiss
 
Name: Harvey L. Weiss
 
Title: Chairman
         
STOCKHOLDERS:
     
THE FOUNDERS GROUP:
             
/s/ C. Thomas McMillen
 
C. Thomas McMillen
     
/s/ Harvey L. Weiss
 
Harvey L. Weiss
             
THE TARGET GROUP:
             
/s/ Thomas P. Rosato
 
Thomas P. Rosato
         
/s/ Gerard J. Gallagher
 
Gerard J. Gallagher







7

--------------------------------------------------------------------------------


 